internal_revenue_service department of the treasury number release date index numbers washington dc person to contact telephone number refer reply to cc psi plr-104212-00 date date legend decedent trust lifetime trust spouse date date date date date dollar_figurew dollar_figurex dollar_figurey dollar_figurez dear sir and madam this responds to your request dated date requesting an extension of time under sec_301_9100-1 of the procedure and administration regulations to make a reverse qualified_terminable_interest_property qtip_election under sec_2652 of the internal_revenue_code the decedent died on date survived by spouse sec_3_3 of the decedent’s will funds trust with an amount equal to the amount of the decedent’s plr-104212-00 generation-skipping tax exemption allowable under a as of the date of the decedent’s death which was not allocated to a lifetime_transfer sec_3_3 of the decedent’s will provides that if spouse survives decedent trust should be funded with assets which qualify for the marital_deduction sec_3_3 b of the decedent’s will states that if spouse disclaims an interest in trust the trustee shall segregate the disclaimed assets from the other assets sec_3_3 a provides that spouse is the sole beneficiary of trust while she is alive sec_3_3 a directs the trustee to pay to spouse the net_income of trust as she requests but not less frequently than annually in addition that section provides that the trustee may distribute trust principal to or for the sole benefit of spouse for any reason satisfactory to the trustee sec_3_3 a provides that after spouse’s death the decedent’s grandchildren become the beneficiaries of trust sec_3_3 provides that trust shall terminate on the first occurring of the following events i distribution of all assets ii exercise of a power_of_appointment which effectively terminates the trust iii the absence of beneficiaries or iv the day before the last day allowable to avoid violating the rule_against_perpetuities if trust terminates because of iv all trust assets shall be distributed to the then income beneficiaries per capita the estate filed a form_709 federal gift and generation-skipping_transfer_tax return on date the purpose of the form_709 was to allocate part of the decedent’s generation-skipping_transfer gst_exemption to a gift made to lifetime trust on date pursuant to sec_26_2642-2 of the generation-skipping_transfer_tax regulations the estate elected to value the gift as having been made on the first day of the month during which the allocation was made the estate noted on part of schedule a of form_709 that an appraisal had not yet been received and would be submitted upon receipt the estate submitted an appraisal on date which valued the gift to lifetime trust at dollar_figurey as of the first day of the month in which the allocation was made thus the value of the actual bequest to trust was reduced to dollar_figurez the estate filed form_706 federal estate and generation-skipping_transfer_tax return on date on schedule m of form_706 the executor made an election under sec_2056 with respect to the entire value of trust and claimed a marital_deduction for that amount form_706 valued trust at dollar_figurew which is the decedent’s gst_exemption of dollar_figure less the estimated value dollar_figurex of the date gift as of the first day of the month in which the allocation was made the executor relied on a qualified_tax professional to prepare the estate_tax_return according to the attorney responsible for preparing the estate_tax_return the box on schedule r which should be checked if a taxpayer wished to make a sec_2652 reverse_qtip_election inadvertently was not checked thus the estate failed to make a reverse_qtip_election under sec_2652 for trust part of schedule r did not list any direct skips to which the decedent’s remaining gst_exemption could have been allocated automatically under the allocation plr-104212-00 rules of sec_2632 therefore the remainder of the decedent’s gst_exemption was not utilized you have requested an extension of time under sec_301_9100-1 to make an election under sec_2652 for trust sec_2001 imposes a tax on the transfer of the taxable_estate of every decedent who is a citizen or resident_of_the_united_states sec_2056 provides that for purposes of the tax imposed by sec_2001 the value of the taxable_estate is to be determined by deducting from the value of the gross_estate an amount equal to the value of any interest in property that passes or has passed_from_the_decedent to the surviving_spouse sec_2056 provides the general_rule that no deduction shall be allowed for an interest passing to the surviving_spouse if on the lapse of time on the occurrence of an event or contingency or on the failure of an event or contingency to occur the interest will terminate or fail sec_2056 provides that in the case of qualified_terminable_interest_property the entire property shall be treated as passing to the surviving_spouse for purposes of sec_2056 and no part of the property shall be treated as passing to any person other than the surviving_spouse for purposes of sec_2056 sec_2056 defines qualified_terminable_interest_property as property which passes from the decedent in which the surviving_spouse has a qualifying_income_interest_for_life and to which an election under sec_2056 applies sec_2601 imposes a tax on every generation-skipping_transfer sec_2631 provides that for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption of dollar_figure which may be allocated by such individual or by his executor to any property with respect to which such individual is the transferor under sec_2632 the allocation of the gst_exemption may be made at any time on or before the date prescribed for filing the individual’s estate_tax_return including extensions under sec_2632 any portion of an individual gst_exemption not allocated within the time prescribed in sec_2632 is allocated automatically sec_26_2632-1 supplies the method for the automatic allocation of any unused gst_exemption first the exemption is allocated pro_rata to direct skips on the basis of the value of property as finally determined for purposes of chapter the plr-104212-00 balance is then allocated pro_rata on the basis of value to trusts with respect to which a taxable_termination may occur or from which a taxable_distribution may be made in the case of trusts that are not included in the gross_estate the gst_exemption is allocated on the basis of the date of death value of the trust no automatic allocation is made to a_trust that will have a new transferor with respect to the entire trust prior to the occurrence of any gst with respect to the trust the automatic allocation is irrevocable sec_2652 provides that in the case of any trust with respect to which a deduction is allowed to the decedent’s estate under sec_2056 the estate of the decedent may elect to treat all of the property in the trust for purposes of the gst tax as if the election to be treated as qualified_terminable_interest_property had not been made this election is referred to as the reverse_qtip_election the consequence of a reverse_qtip_election is that the decedent remains for gst tax purposes the transferor of the qtip_trust for which the election is made as a result the decedent’s gst_exemption may be allocated to the qtip_trust under sec_301_9100-1 the commissioner may grant a reasonable extension of time to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i if the taxpayer demonstrates to the satisfaction of the commissioner that the taxpayer has acted reasonably and in good_faith and granting relief will not prejudice the interests of the government sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make an election sec_301_9100-1 sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides that in general requests for extensions of time for regulatory elections that do not meet the requirements of sec_301_9100-2 must be made under the rules of sec_301_9100-3 requests for relief subject_to sec_301_9100-3 will be granted when the taxpayer provides evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election sec_301_9100-3 provides that a taxpayer will not be considered to have plr-104212-00 reasonably relied on a qualified_tax professional if the taxpayer knew or should have known that the professional was not i competent to render advice on the regulatory election or ii aware of all relevant facts sec_301_9100-3 provides that the interests of the government are prejudiced if granting relief would result in a taxpayer having a lower tax_liability in the aggregate for all taxable years affected by the election than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money based on the facts submitted and the representations made we conclude that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government consequently we grant an extension of time for making the reverse_qtip_election under sec_2652 for trust the election must be made within days of the date of this letter the election should be made on a supplemental form_706 filed with the service_center where the original from was filed a copy of this letter should be attached to the supplemental form_706 a copy is enclosed for that purpose except as specifically ruled herein we express or imply no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provisions of the code we note that an extension of time to make the reverse_qtip_election under sec_2652 does not extend the time to make an allocation of any remaining gst_exemption in the instant case the estate effectively allocated dollar_figurey on the form_709 filed on date as supplemented by the date letter accordingly in view of the reverse_qtip_election decedent’s available gst_exemption of dollar_figurez is automatically allocated in accordance with the rules of sec_2632 to trust this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent sincerely paul f kugler associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
